DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 3, 5, 8, 10-19, 21, 23 and 27 are pending in the application.  Claim 2, 4, 6-7, 9, 20, 22 and 24-26 have been cancelled.  Claims 10-19, 21 and 23 are withdrawn from consideration due to Applicant’s elections. 
The amendments to claim 1, and new claim 27, filed on 12/13/2021, have been entered in the above-identified application.
	
	
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 and 7-9, of polyaniline emeraldine base (EB) as the species of SET A, and of ethylene glycol as the species of SET B, in the reply filed on 7/6/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US Patent No. 5,532,025).

Regarding claims 1 and 8, Kinlen teaches corrosion inhibited thin films of metal adhered to an intrinsically conducting polymer containing substrate (Abstract).  Kinlen teaches it has been discovered that an intrinsically conducting polymer is capable of providing corrosion inhibiting properties to a thin film of metal deposited on a substrate where a layer of an intrinsically conducting polymer is provided below the thin film of metal and adhered to the non-exposed surfaces of the thin film of metal (col. 4 lines 6-20).  Kinlen teaches that intrinsically conducting polymers and blends thereof with binder materials find utility as a corrosion inhibitor as an underlayer to an exposed metal surface even when applied or adhered to the non-exposed surface of a metal, and that this is particularly true with respect to thin films of metal that are deposited onto a non-metallic substrate (cols. 7-8 lines 44-27). 

With regard to the claimed limitation “a polyaniline emeraldine base (EB),” Kinlen teaches that examples of suitable intrinsically conducting polymers include polyaniline (among 

With regard to the claimed limitation “wherein the thickness of the metal thin film layer is from 1 nm to 300 nm,” Kinlen teaches that the metal layer is typically deposited by the method of electroless deposition, and that a variety of techniques for electroless deposition are known in the art, such as those described in U.S. Pat. No. 4,910,072, the entirety of which is incorporated by reference (col. 7 lines 57-65).  The examiner noes that U.S. Pat. No. 4,910,072 teaches that one aspect of the invention relates to electrolessly-deposited copper coatings that can be both thin, e.g. typically not more than about 1 micrometer thick, and surprisingly resistant to oxidation (col. 5 lines 28-32).

With regard to the claimed limitations “wherein oxidation of the metal thin film layer is suppressed at a temperature of 100°C or more, and wherein necking and sintering of the hybrid structure is accomplished at a temperature of 300°C or less,” the examiner notes that applicant has provided at paragraphs [0037]-[0043] and [0050]-[0052] of applicant’s specification specific 

With regard to the claimed limitation “wherein the conductive polymer structure has a spherical shape, an oval shape, a rod shape, a nanorod shape, a nanoneedle shape, or a nanofiber shape,” Kinlen teaches the present method is applicable to any conventional substrate including three-dimensional objects, plates, textiles and fibers (col. 7 lines 52-55).

Kinlen does not explicitly disclose the cross-sectional shape of the fibers.  

However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided fibers with a circular cross-sectional shape in the absence of a teaching of a non-circular cross-section and/or in order to obtain electronic devices such as electrocardiograph leads and conductive circuitry (see col. 3 lines 1-6 and col. 6 lines 53-57 of Kinlen).  The examiner notes that a circular cross-sectional shape would meet the claimed limitation of a spherical shape (i.e. having the form of a sphere or one of its segments).


Regarding claim 3, Kinlen teaches the present method is applicable to any conventional substrate including three-dimensional objects, plates, textiles and fibers (col. 7 lines 52-55).

Regarding claim 5, Kinlen teaches that virtually all metals and metal alloys can be used in conjunction with the invention including silver, aluminum, iron, nickel, copper, zinc, cobalt, lead, iron based alloys such as steel, tantalum, titanium, zirconium, niobium, chromium, and the like, and alloys thereof (col. 6 lines 48-53).

Regarding claim 27, Kinlen teaches that the invention is also directed to the provision of an electronic device, such as an electrocardiograph lead, or conductive circuitry (col. 3 lines 1-7).



		
 

Claims 1, 3, 5, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fahlman et al. (“Corrosion protection of iron/steel by emeraldine base polyaniline: an X-ray photoelectron spectroscopy study,” see attachment) in view of Kinlen et al. (US Patent No. 5,532,025).

Regarding claims 1, 3, 5 and 8, Fahlman et al. (“Fahlman”) teaches that the emeraldine base (EB) form of polyaniline has been used as a corrosion protecting undercoat on steel and iron samples (Abstract).  For instance, Fahlman teaches that experiments were carried out on iron sputtered onto films of EB as well as films of hydrochloric acid doped EB, wherein the polymer films are under the iron films to be protected, not covering them (see the section of “2. Experimental details” on pg. 1323).  Fahlman also teaches that the iron sputtering produced iron films of 350 Å (35 nm as calculated by the examiner) (see same section).

Fahlman does not explicitly wherein the conductive polymer structure has a spherical shape, an oval shape, a rod shape, a nanorod shape, a nanoneedle shape, or a nanofiber shape.

However, Kinlen teaches it has been discovered that an intrinsically conducting polymer is capable of providing corrosion inhibiting properties to a thin film of metal deposited on a substrate where a layer of an intrinsically conducting polymer is provided below the thin film of metal and adhered to the non-exposed surfaces of the thin film of metal (col. 4 lines 6-20).  Kinlen teaches that the metal surface or object may be provided in virtually any shape or form and includes thin films of metal that have been deposited by sputter deposition or similar methods on a non-metallic substrate (col. 6 lines 46-57).  Kinlen teaches that intrinsically conducting polymers and blends thereof with binder materials also find utility as a corrosion inhibitor as an underlayer to an exposed metal surface, and that the method of the invention is applicable to any conventional substrate including three-dimensional objects, plates, textiles and fibers (col. 7 lines 52-55).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the polyaniline (emeraldine base) films of Fahlman with conventional substrates, such as fibers (or wires) having a circular cross-sectional shape, in order to obtain electronic devices such as electrocardiograph leads and conductive circuitry (see col. 3 lines 1-6 and col. 6 lines 53-57 of Kinlen).  The examiner notes that a circular cross-sectional shape would meet the claimed limitation of a spherical shape (i.e. having the form of a sphere or one of its segments).

With regard to the claimed limitations “wherein oxidation of the metal thin film layer is suppressed at a temperature of 100°C or more, and wherein necking and sintering of the hybrid structure is accomplished at a temperature of 300°C or less,” the examiner notes that applicant 


Regarding claim 27, Kinlen teaches that the invention is also directed to the provision of an electronic device, such as an electrocardiograph lead, or conductive circuitry (col. 3 lines 1-7). 




Response to Arguments

Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that, in contrast to the present application, Kinlen discloses a corrosion inhibiting composition comprising an essentially conductive polymer such as polyaniline or polypyrrole, blended with a binder material, preferably a non-thermoplastic 

Regarding these contentions, the examiner notes that Kinlen meets the claimed limitations, as the claims are not limited to consisting of the recited materials.  Kinlen also teaches that intrinsically conducting polymers and blends thereof with binder materials also find utility as a corrosion inhibitor as an underlayer to an exposed metal surface (col. 7 lines 52-55).  In the examiner’s view, this implies that the intrinsically conducting polymers find utility as a corrosion inhibitor without the binder materials.  With regard to new claim 27, Kinlen teaches that the invention is directed to the provision of an electronic device, such as an electrocardiograph lead, or conductive circuitry (col. 3 lines 1-7).  Kinlen also implies that the conducting polymer (e.g. polyaniline) can be applied in the undoped state, which the examiner notes is the polyaniline emeraldine base (EB).  In addition, U.S. Pat. No. 4,910,072, which is incorporated by reference in Kinlen, teaches that one aspect of the invention relates to electrolessly-deposited copper coatings that can be both thin, e.g. typically not more than about 1 micrometer thick, and surprisingly resistant to oxidation (col. 5 lines 28-32).

Contention (2): Applicant contends that Fahlman fails to disclose any of the presently claimed substrate configurations that can be used as a material for electronic products in the form of a hybrid structure, and that Fahlman fails to disclose that the thermal fusion temperature is lowered by forming the metal thin film layer in a nanometer-size thickness so that it can be used as a material for electronic products.

Regarding these contentions, the examiner notes that Fahlman in view of Kinlen has been applied to the amended claims, wherein Kinlen teaches structures having the claimed .



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789